I concur in all that is decisive in the opinion of the majority, save as to the conclusion reached on the instruction referred to therein as instruction No. 6 of the trial court. In my opinion, the instruction states the rule too broadly. I fear that it brings within the jointist act a class of persons whom this court has heretofore determined are not amenable to the provisions of the act. The instruction does not, as I read it, fall within the rule of the cases of State v. Pistona,127 Wash. 171, 219 P. 859; and State v. Perrin, 127 Wash. 193,220 P. 772, cited in the majority opinion; nor within the rule of the cases of State v. Proffer, 127 Wash. 270, 220 P. 774,State v. Anderson, 132 Wash. 551, 232 P. 275, and State v.Dahl, 139 Wash. 644, 247 P. 1023, further relied upon to support the instruction. In the cited cases, the court, after stating the rule in the general language of the instruction given in the instant case, took pains to point out the character of the acts of participation which would bring the accused persons within the rule. In the instant case, this was not done, and herein, I think, lies the error.
The error is not without its importance in so far as two of the appellants are concerned. The jury could well have found that the only part these two had in the maintenance of the place was to buy drinks therein. This, it may be, subjected them to punishment as for the commission of a misdemeanor, but I cannot conceive *Page 392 
that it subjected them to punishment as for the commission of a felony. The court's instruction ignored this distinction. Under it, the jury were warranted in finding them guilty of a felony, even though their participation in the acts of maintenance were no more than the indicated acts, and I fear they were misled.
I think there should be a new trial.